DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III, consisting of claims 1, 2, 7, 8 and 10 in the reply filed on 05/27/2021 is acknowledged.
Claims 3-6 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/27/2021.
Applicant’s election of Species III, consisting of claims 1, 2, 7, 8 and 10 in the reply filed on 05/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Status of Claims
Claims 1-11 are pending.
Claims 1, 2, 7, 8, 10 and 11 are currently under consideration for patentability.
Claims 3-6 and 9 are withdrawn from consideration.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 10 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 10 recite “the back surface side” which is unclear and therefore indefinite. Claims 7 and 10, as well as [0076] indicate the sheet is “folded back” which is interpreted to mean “folded toward the bottom surface of the upper sheet” which does not appear to be the case when viewing the device as represented in Fig. 12.
Claims 8 and 11 are rejected based on their dependency on claims 7 and 10 respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2004075757 A1 (Rathenberg), hereinafter Rathenberg in view of US 20150038875 A1 (Poland), hereinafter Poland. All notations to Rathenberg are directed at the provided translation. Within the document, the pages are indicated by “<Desc / Clms Page number #>” and these markers are used by examiner to indicate the page and paragraph location of reference material.
Regarding claim 1, Rathenberg teaches a feces collection sheet (Fig. 5) (100), which has a cylindrical shape (Fig. 6), comprising: an upper sheet (Rathenberg Fig. 4 Annotated) having a feces receiving portion (102) in a center of the upper sheet (Fig. 5); and a lower sheet (Rathenberg Fig. 4 Annotated). The upper sheet and the lower sheet are made of a paper material having a water- soluble material property (Pg. 6, paragraph 3), and wherein the upper sheet has a folded piece portion (the area defined by (112) and (116) Fig. 5) to be unfolded to enable the feces receiving portion to form a three-dimensional shape that bulges toward the lower sheet as shown in Fig.3 where (102) bulges toward the lower sheet (Pg. 10, paragraph 4).
	The lower sheet of Rathenberg extends from both of a right-side edge portion and a left-side edge portion (via (112) and (114) as shown in Fig. 6) of the upper sheet, but Rathenberg fails to teach that the lower sheet and is configured to define a gap with the upper sheet to allow insertion of a toilet seat therethrough.
	

    PNG
    media_image1.png
    204
    827
    media_image1.png
    Greyscale

Rathenberg Fig. 4 Annotated

	Poland teaches a feces collection sheet (1), thus being directed to solving the same problem which has a cylindrical shape (Fig. 1a), comprising: an upper sheet (Poland Fig. 2a Annotated) having a feces receiving portion (21) in a center of the upper sheet (Fig. 2a); and a lower sheet (Poland Fig. 2a Annotated), which is provided so as to extend from both of a right-side edge portion and a left-side edge portion of the upper sheet [0076] and is configured to define a gap with the upper sheet to allow insertion of a toilet seat therethrough [0012], wherein the upper sheet and the lower sheet are made of a material having a water- soluble material property [0081]. 

    PNG
    media_image2.png
    408
    888
    media_image2.png
    Greyscale

Poland Fig. 2a Annotated
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rathenberg with the attachment method of Poland for easier installation [Poland 0018] which creates distance [Poland 0015] between the user for properly collecting the sample while maintaining the device above the water, reducing contamination of the sample [Poland 0017].

Regarding claim 2, Rathenberg in view of Poland teaches a feces collection sheet according to claim 1.
Rathenberg further teaches the upper sheet (Rathenberg Fig. 4 Annotated) and the lower sheet (Rathenberg Fig. 4 Annotated), which are made of the material having the water-soluble material property, are made of water-soluble paper (Pg. 6, paragraph 3).

Claims 7 and 10are rejected under 35 U.S.C. 103 as being unpatentable over Rathenberg in view of Poland and further in view of WO 2008020776 A1 (Rosado et al.), hereinafter Rosado.
Regarding claim 7, Rathenberg in view of Poland teaches a feces collection sheet according to claim 1, but fails to teach folding the top sheet to form the receiving portion.
Rosado teaches a storage device which seeks to solve the same problem of containing material. The device of Rosado is folded from a single piece of material (as seen in Rosado Fig. 5 Annotated), corresponding to the folded piece portion of the upper sheet. A container is formed by folding back a front-side edge portion (Rosado Fig. 5 Annotated) and a rear-side edge portion of the upper sheet to the back surface side (Rosado Fig. 5 Annotated) and fixing a right end edge (Rosado Fig. 5 Annotated) and a left end edge (Rosado Fig. 5 Annotated) of each of back-side sheet piece portions, which are formed by being folded back, and a right end edge and a left end edge of a top-side sheet piece portion, and wherein the central void formed in the folding process, corresponding to the feces receiving portion, is enabled to form the three-dimensional shape that bulges toward the lower sheet by bringing the back-side sheet piece portions to the top side of the top-side sheet piece portion so as to open the back-side sheet piece portions outward.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothenberg with the folding method of Rosado in order to ensure the device can be folded to reduce its volume for transport (Rosado pg. 2, para. 1).

    PNG
    media_image3.png
    634
    589
    media_image3.png
    Greyscale

Rosado Fig. 5 Annotated


Regarding claim 10, Rathenberg in view of Poland teaches a feces collection sheet according to claim 2.
Rathenberg fails to teach folding the top sheet to form the receiving portion.
Rosado teaches a storage device which seeks to solve the same problem of containing material. The device of Rosado is folded from a single piece of material (as seen in AF5), corresponding to the folded piece portion of the upper sheet. A container is formed by folding back a front-side edge portion (AF5) and a rear-side edge portion of the upper sheet to the back surface side (AF5) and fixing a right end edge (AF5) and a left end edge (AF5) of each of back-side sheet piece portions, which are formed by being folded back, and a right end edge and a left end edge of a top-side sheet piece portion, and wherein the central void formed in the folding process, corresponding to the feces receiving portion, is enabled to form the three-dimensional shape that bulges toward the lower sheet by bringing the back-side sheet piece portions to the top side of the top-side sheet piece portion so as to open the back-side sheet piece portions outward.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rothenberg with the folding method of Rosado in order to ensure the device can be folded to reduce its volume for transport (Rosado pg. 2, para. 1).


Allowable Subject Matter
Claims 8 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and the rejections under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


The closest prior art of record is: WO 2004075757 A1 (Rathenberg), FR 2740672 A1 (Le Fourn), US 20150038875 (Poland) and A1 US 3588921 A (Nagel).
	Rathenberg describes a fecal sampling device comprising a cylindrical shape, an upper sheet having a feces receiving portion in a center of the upper sheet and a lower sheet which is made of a material having a water- soluble material property. The upper sheet of Rathenberg has a folded piece portion to be unfolded to enable the feces receiving portion to form a three-dimensional shape that bulges toward the lower sheet.
	Rathenberg does not disclose a gap between the upper and lower sheets for insertion over a toilet seat, or forming the device from a single sheet in which a portion of the formed lower sheet is cut to produce a portion of the collection area.
Le Fourn describes a fecal sampling device which has a basket shaped collection area. The device is folded from a single sheet (Fig. 6) which is cut and folded to produce the requisite shape. 
	Le Fourn does not disclose a bottom sheet or a cylindrical shape.
	Poland describes a fecal sampling device with a collection area, upper sheet and lower sheet. The device of Poland is cylindrical and folded.
	Poland does not disclose folding elements of the top and bottom sheets to produce the collection area.
Nagel describes a fecal sampling device with a top sheet and bottom sheet which is constructed via folding and attaches to a toilet. 
	Nagel does not disclose cutting the lower sheet to form portions of the collection area.
Although the individual elements of the claimed device are present in the prior art of record, a person having ordinary skill in the art would not have sufficient motivation to combine these references. When considering the prior art of record as a whole, it would not have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to combine the prior art of record to arrive at the invention as claimed without the benefit of hindsight reasoning. The prior art fails to provide any reasonable teaching, suggestion, or motivation which would lead one of ordinary skill to arrive at the invention as claimed. Furthermore, the device of LeVeen which is regarded as the closest single piece of prior art, would require a substantial redesign and change in the mode of operation which would not be obvious to a person having ordinary skill in the art.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FR 2740672 A1 (Le Fourn) describes a fecal collection bag which attaches to a toilet seat and has a folded collection area. 
US 3588921 A (Nagel) describes a toiled mounted disposable stool specimen collector with an upper sheet, lower sheet and folded collected area.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANS KALIHER whose telephone number is (303)297-4453.  The examiner can normally be reached on Monday-Thursday 07:30-04:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HANS KALIHER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781